DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0301937) in view of Yang (US 2014/0269977).

2.    As per claim 1, Park teaches a user equipment (UE) comprising: a plurality of antenna modules (Park, ¶0044); and a sensor positioned proximate to an antenna module in the plurality of antenna modules (Park, ¶0056), the sensor configured to detect an obstacle proximate to the sensor (Park, ¶0056); and a processor configured to: receive an input from the sensor indicating a presence of the obstacle proximate to the sensor (Park, ¶0056); identify the antenna module proximate to the sensor (Park, ¶0056); and 
While Park doesn’t explicitly mention, Yang teaches deactivate at least a portion of the identified antenna module based on the input from the sensor (Yang, Fig. 4 item 404 406 408).  Therefore, taking the combined teaching of Park and Yang as a whole, it would have been obvious to one having ordinary skill in the art at 

3.  Claim 11 is similarly analyzed as claim 1 for obviousness reason discussed above.

4.    The UE of claim 1, wherein the sensor is at least one of a proximity sensor or a biometric sensor (Yang, ¶0034–0037).

5.  Claim 13 is similarly analyzed as claim 3 for obviousness reason discussed above.

6.	Claims 2, 4-7, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0301937) in view of Yang (US 2014/0269977), and further in view of Schlub (US 2011/0250928).

7.    As per claim 2, Park in view of Yang teaches the UE of claim 1 (see claim 1). While Park in view of Yang doesn’t explicitly mention,  Schlub teaches wherein to deactivate at least the portion of the identified antenna module, the processor is configured to: identify, based on the input from the sensor and a position of the sensor relative to the antenna module, a position of the obstacle relative to the antenna module (Schlub, ¶0088); identify beam patterns for beams of the antenna module; determine, based on the beam patterns and the position of the obstacle relative to the antenna module, one or more of the beams that are obstructed by the obstacle; and deactivate Therefore, taking the combined teaching of Park, Yang and Schlub as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of dynamic adjustment of beam in order to improve the performance of the communication system. 

8.  Claim 12 is similarly analyzed as claim 2 for obviousness reason discussed above.

9.    As per claim 4, Park in view of Yang and Schlub teaches the UE of claim 1, wherein the sensor is a first sensor, the UE further comprising: a second sensor configured to detect rotation of the UE (Schlub, ¶0042 022), wherein the processor is configured to: determine a subset of activated beams to use for wireless communication; determine, based on an input from the second sensor, an amount and direction of rotation of the UE (Schlub, ¶0042 022); and modify the determined subset of activated beams based on the determined amount and direction of rotation of the UE (Schlub, ¶0023 0042 022).

10.  Claim 14 is similarly analyzed as claim 4 for obviousness reason discussed above.

11.    As per claim 5, Park in view of Yang and Schlub teaches the UE of claim 4, wherein: the processor is configured to determine to modify the determined subset of activated beams based on occurrence of a triggering event, and the triggering event is 

12.  Claim 15 is similarly analyzed as claim 5 for obviousness reason discussed above.


13.    As per claim 6, Park in view of Yang and Schlub teaches the UE of claim 4, wherein to modify the determined subset of activated beams, the processor is configured to: calculate, based on the amount and direction of rotation of the UE (Schlub, ¶0023 0042 022), a change in position of the UE; translate, based on the calculated change in position of the UE, a first direction associated with the determined subset of activated beams into a second direction associated with the change in position of the UE (Schlub, ¶0023 0042 022); identify beams associated with the translated second direction; and modify the determined subset of activated beams based on the beams identified as associated with the translated second direction (Schlub, ¶0023 0043).

14.  Claim 16 is similarly analyzed as claim 6 for obviousness reason discussed above.

15.    As per claim 7, Park in view of Yang and Schlub teaches the UE of claim 4, wherein the processor is configured to determine the subset of activated beams to use to search for a neighbor cell (Schlub, ¶0023).

.

Allowable Subject Matter

17.	Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637